Title: From John Quincy Adams to Abigail Smith Adams, 30 November 1811
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 27.
St: Petersburg 30. November 1811.

Although since I last wrote to my brother, on the 6th: instt: we have neither received a line from America, nor had an opportunity of transmitting a letter to any place from which it could be dispatched to you; yet remembering my engagement never to suffer a month to pass without writing at least once to you, and once to him, and perceiving that as it applies to you, I am within one day of a failure in the performance, I now resume the pen—Mr Smith, the brother of Mrs: C Millar, who brought me a letter from you, and has been several months here, is on the point of departure—He goes to Gothenburg to embark there, or wherever he can get an opportunity direct to the United States—By the same course of Route, I have already written to somebody of the family at Quincy, four times since the close of the Navigation here—But as the passage of the Gulph of Bothnia between this and Sweden, cannot be expected to remain much longer open, this may perhaps be the last opportunity by which I shall be able to send during the Winter—
My letters to you of the 29. July and 12. August were dispatched by the Augustus Captain Flint, and the Horace, Captain Leach, both of which vessels have been taken, and are still detained at Copenhagen; without a prospect of being released during the Winter—The letters by the Horace, I gave to Mr Hall, a Gentleman in Lieutt: Govr: Gray’s employ, who I am informed has proceeded to Gothenburg without waiting for the liberation of the Horace, and intends to take passage as soon as possible in another vessel, for the United States. He has doubtless taken the letters with him, and I hope they will reach you safely—But the sheeting for yourself and for my sister, which I had sent on Board the Horace, will be detained with it, and probably share the destiny of the ship—I wish it may ultimately reach you. It was rather fortunate that by being disappointed in the expectation of the table-linen, which I had ordered from the interior of the Country, where it is manufactured, I did not ship it with the sheeting—If as I expect and intend, we ourselves return home next Summer, I will bring it with me.
We are all tolerably well; our daughter Louisa having just past through the vaccine inoculation—As the fashion of the Ladies is in full dress, to bare entirely their arms, she was inoculated on the shoulder, so that the scar might not be visible—But the Doctor inoculated her in two places, both of which took the infection; and the inflammation of her arm was greater than it had been with either of our other children—Just at the time when it was at the highest, she took another disease which passes here for a species of the mumps, but which I believe was only a severe Cold, and sore throat—Between the two complaints however a third worse than either was bred, which was a high fever; and her mother was at the same time quite unwell, threatened with a sore breast—They are now both much better and I trust in a day or two more will be quite well—With this exception the Child has been the strongest and healthiest we ever had—
Charles has just this instant left me—I gave him this morning La Fontaine’s Fables, with wooden Cats to each Fable; and he has been standing this hour by the side of my Table, spelling out the titles of the Fables, and looking for the animals in the Cats—appealing every now and then to me to help him out, and so immovable from his stand that I could neither get rid of him, nor continue writing—I have at length persuaded him to go and shew the Book to his Mama and Aunt—I teach him to read French myself; and it is as yet the only language in which he can read at-all.—It is not a very illustrious pastime to teach a child of four years old his alphabet; but a suitable school or a suitable teacher would not easily be found here; and as it has always been one of my hobby-horses to teach my children something myself, I enjoy it with him by instructing him in his A.B.C.
Since our return to the City we have had the misfortune to lose one of our Countrymen, who contributed to make our Society here lively and agreeable—Mr W. H. Blodget of Philadelphia, arrived here in June last—I had seen him once in Philadelphia, and he brought me a letter of warm recommendation from Mr S. Ewing—We had the pleasure of seeing him often—He had formed a commercial connection and establishment in this City, and had a fair prospect of success—About a month ago he was seized with a Typhus fever, and died after a fortnights illness—He was but a little turned of thirty, and among the Americans in this place was highly distinguished both by the excellency of his character and by his Understanding. He is sincerely lamented by all who knew him.
I am reading a Book, not altogether new, but which has been published at Paris, in the course of the present year, and is of a singular character—It is the narrative of a pilgrimage from Paris to Jerusalem, performed in the year 1806 by a Frenchman, and one of the finest geniuses of France—He published about ten years ago a large work, called the Genius of Christianism, which I have not read, but which is much celebrated, and which I understand to be a vindication of the Christian System against the philosophical faction—Since then he published a Religious Romance called The Martyrs, which I also know only by reputation—But having laid the scene of it in Palestine, and wishing to be acquainted with the aspect of the Country by his own personal observation, he undertook this Journey, passing through Greece as he went, and returning by the way of Barbary and Spain—To the classical scholar therefore as well as to the pious Christian believer the book is extremely interesting—Protestants I believe have never admitted much merit in pilgrimages, or considered that there was any peculiar devotion due to the Holy Land, more than to any other—But I am not protestant enough, to feel an entire indifference to these things, and the Church of the Holy Sepulchre, the Valley of Jehoshaphat, The lake under which Sodom and Gomorrah were swallowed up—The river Jordan, and Siloa’s brook, that flowed fast by the Oracle of God, I am sure would affect me much as Mr Chateaubriand describes, or rather disclaims the power to describe their effect upon him—To be sure in an account of profit and loss, one can hardly think it worthwhile, at a heavy expence, and with manifold imminent degrees of one’s life to go to Jerusalem, for the sake of reading Racine’s Athalie on the spot where the real Tragedy was acted; but Reason must grant a little indulgence to Sentiment—Pawn’s Hill, and the Braintree North Common Rocks, never looked and never felt to me like any other Hills, or any other Rock—why?—because every shrub and every pebble upon them, associates itself, with the first consciousness of my existence that remains upon my Memory—Every visit to them brings with it a resurrection of departed time, and seems to connect me with the ages of my forefathers—But what solemn and sublime associated ideas, must that mountain bring forth, which was the scene of all the wonders from the sacrifice of Abraham to the sufferings of the Saviour, upon which our hopes of eternity repose—Had I been bread a Roman Catholic of this Century, I should not have gone like Mr Chauteaubriand in pilgrimage to Jerusalem—I have neither the privilege of an enthusiast nor the prerogative of a Poet—But in the twelfth Century I should have been very much tempted to follow Peter the Hermit, and Godfrey of Bouillon—The pilgrim of the present age, formally defends the Crusades, as expeditions of a wise just, and magnanimous policy, and seems more than half inclined to preach a new one at this day—His zeal is perhaps too fervid, and the Master might possibly have said to him “ye know not what Spirit ye are of”—But certainly, considered in the light in which he views them, the Crusades were not the wild, extravagant and absurd undertakings, which they have so often been presented to be
The French Literati are divided into two parties—The Philosophers and the Religionists—The latter are gaining ground fast upon their adversaries, and Chateaubriand may be considered as their greatest leader—He was lately elected a member of the National Institute, in the room of Chenier, a Regicide and a Philosopher, who had gone to his own place—But of 25 votes at the Election, Chateaubriand had only 13. and there were 12 for a rival Candidate—But though elected a member he has never been received, because instead of a panegyric upon his Predecessor, according to the usage, he had written for his reception discourses and was ready to deliver a violent invective upon Chenier, and upon the murder of Louis 16.—The time for this was not quite come—The Academy got wind of his intention; appointed a Committee to examine his discourse, and insisted upon alterations and modifications—Chateaubriand said his discourse should be that or nothing—The Academy appealed to the decision of the Emperor Napoleon, who forbade the delivery of the discourse, because it revived the memory of crimes which, he had pardoned—So the pilgrim lost his academic chair, and is like the Statues of Brutus and Cassius at the funeral of Junia, doubly conspicuous by his absence—This is one among many signs of the times. His Book has much information too about the Classic land of Greece, and he thinks that he has discovered the ruins of Sparta—Of this there may be some doubt, but of ruins in such a state of total decay, it matters little whether they bear the name of Sparta or not.—The remains of Athens are more considerable—But Greece as well as Palestine, in the hands of the Turks is at best a land of desolation—
I am still waiting for definitive orders from home—I have nothing from Quincy later than your letter of 24. July; and nothing from Washington so late by two or three months—My duty to my father—love to my children, and affectionate remembrances as usual—Ever your’s
A.